Equal treatment between men and women engaged in an activity in a self-employed capacity (debate)
The next item is the report by Astrid Lulling, on behalf of the Committee on Women's Rights and Gender Equality, on the application of the principle of equal treatment between men and women engaged in an activity in a self-employed capacity and repealing Directive 86/631/EEC (17279/3/2009 - C7-0075/2010 -.
Madam President, ladies and gentlemen, at a time when circumstances dictate the need for exceptionally responsive policies, the subject on which I am going to speak to you shows that perseverance is also a virtue.
Since the early 1980s, I have been continually calling for a reform of the 1986 directive, because it did not achieve its main objective, which was to improve the status of assisting spouses in family businesses in the areas of social security and maternity protection.
By adopting my 1997 report, Parliament had already called for the amendment of that directive, the wording of which was too timid, even though the Council of Ministers had not even endorsed the more ambitious European Commission proposal of 1984. In spite of numerous reminders, the Commission needed a great deal of persuading up until October 2008, when it finally proposed repealing the watered-down 1986 directive in order to replace it with a text with a more solid legal basis.
Parliament adopted its amendments at first reading on 4 May 2009. In order to improve the Commission proposal, we felt, in particular, that it should be mandatory for spouses and recognised partners to become members of the social protection scheme of self-employed workers so as to ensure, among other things, that they are personally entitled to an old age pension.
Indeed, if membership is voluntary, too many spouses tend to turn down the opportunity to create rights for themselves and find themselves - for example, after a divorce - without social protection, even if they have worked for decades in the family business and contributed to its prosperity.
Unfortunately, this principle of mandatory membership did not obtain a majority in the Council of Ministers. What is more, the latter took nine months to come up with a common position. It was finally issued by the Spanish Presidency, which has demonstrated exceptional tact and perseverance. I should like to thank the Presidency and Mrs Reding's staff, with whom I have been negotiating since January. Thanks to their understanding and their diligence, we were able to reach an agreement with the Council that will enable the new directive to enter into force after our vote tomorrow.
Of course, we had to make concessions, but we have the satisfaction of having served the interests of self-employed workers well. Accounting as they do for 16% of the labour force, with a third of this percentage being women, they represent a considerable force in Europe. Their spouses - women mainly - who actually help to run the family business, whether in the agricultural, craft trade, commercial or professional sector, are still too often, in some Member States, invisible workers who, if affiliated, would increase the activity rate and would also help to achieve the objectives of the 2020 strategy more quickly.
Since I have recalled the long and difficult birth of this directive, I must mention the progress made as regards maternity protection for self-employed women and the spouses of self-employed workers. At their request, the new directive enables them to take 14 weeks' leave. As the German saying goes, Politik ist die Kunst des Erreichbaren, or politics is the art of the possible. I know that there are some Members in this House - fortunately they are in the minority - who believe that self-employed workers and their spouses should sort out their social security for themselves. I am very familiar with this argument, having heard it 20, 30 years ago in my own country, when it was made compulsory for farmers' spouses to join the agricultural pension fund.
Today, these people are happy. I would also like to stress that the progress that I described upholds the principle of subsidiarity because it leaves the Member States free to decide how they arrange the social protection of spouses, in accordance with their national law, and whether they implement it on a mandatory or a voluntary basis.
As you can see, Madam President, I do not have the time to tell you here about everything else that I like in the directive, but you can see that we are still capable of producing European directives that serve the interests of Europeans, in the social sphere, and which even have the effect of reducing distortions of competition within the single market. I am grateful to everyone, including my colleagues from the Committee on Women's Rights and Gender Equality, who contributed to the directive.
(Applause)
Mrs Lulling, I did not want to interrupt you, but you are entitled to four minutes now and two minutes at the end. You therefore have one minute left for the end.
Member of the Commission. - Madam President, I am pleased to be here for Parliament's debate on the draft recommendation put forward by Ms Lulling on the Commission's proposal concerning application of the principle of equal treatment between men and women in self-employed activities.
Our proposal sends a strong signal that we cannot stand by while women fall into poverty through a lack of social protection. It also takes a big step forward in terms of promoting female entrepreneurship. I hardly need to stress the importance of both those points in the current situation.
I wish to pay tribute to the efforts of the rapporteur, Ms Lulling, to reach an agreement with the Spanish Presidency on this technically complex and politically sensitive matter. The Commission fully supports the text which the committee approved by an overwhelming majority on 3 May, and I urge Parliament to do so too. Adopting the text as it stands would send a clear message to the Council and pave the way for the final adoption of the proposal. More importantly, this would make a real difference on the ground at a time when it is very much needed.
I would like to begin by thanking our fellow member, Astrid Lulling, for the long and systematic effort she has put into the amendment of this directive. In connection with the submitted opinion, I would like to emphasise three points which I consider to be important.
In the European Union today, there is insufficient protection for self-employed women who are mothers, and there are insufficient improvements in the situation of spouses of self-employed people. I trust that the adopted text will apply to all sectors and not just to agriculture.
The creation of favourable conditions for the development of family firms involves supporting small and medium-sized enterprises. It involves creating a space for private initiative and new jobs. One component of such an environment is social protection for those deciding to assist in the business activities of their spouses. Their work is of just as much benefit to the economy as the work of an employee. They therefore have the same right to social protection as the state accords to employees.
However, in looking for suitable mechanisms for this protection, we must fully respect the principle of subsidiarity. The choice of instruments must remain in the hands of the Member States.
Finally, children need their mother more than anything else in the first months of life, regardless of whether they were born in France, Germany or Slovakia. I trust that the newly-drafted directive on maternity leave will soon extend maternity benefits to 18 weeks for all working mothers without exception.
Thank you, Madam President. I wish to express my thanks to the Commissioner, the representatives of the Council and, last but not least, to Mrs Lulling, with whom I have enjoyed excellent cooperation, and also to all my colleagues in the Committee on Women's Rights and Gender Equality.
In actual fact, we are at an important juncture in the European Union, which is going through a crisis, but this directive supports female entrepreneurship. The European Union must develop and support entrepreneurship among women in order to help create jobs and guarantee equal opportunities on the labour market, especially at the current time.
I wish to say that we have supported within this proposal for a directive the position that self-employed women, spouses and life partners of self-employed workers who decide to have children should enjoy social protection and paid leave. We support the need to ensure protection for workers' spouses in order to remove the obstacles preventing entrepreneurship among women. We also support the granting of clear powers to national bodies for promoting equal opportunities and treatment between men and women.
Breaks in their involvement in the labour market during maternity leave should not be a handicap to mothers. In fact, Member States must find suitable means of support to help them maintain their professional role in society, with a view to balancing their family and working life. At the same time, I welcome the importance of finding ways in which these mothers can become reintegrated into the business environment, thereby actively contributing to supporting their own family.
The enforcement and protection of economic, social and cultural rights and the improvement of both professional and family life are fundamental objectives which must be promoted by this new directive.
Madam President, ladies and gentlemen, I would first of all like to thank Mrs Lulling for the endless hours she has spent achieving a good compromise and agreement with the Council. Regardless of the variety of opinions on the individual key issues in the directive and bearing in mind that it is still being considered at second reading, I wish to confidently state that the Group of the Alliance of Liberals and Democrats for Europe concurs with the compromise decision reached so that this legislation can be introduced as quickly as possible by Member States.
Updating this legislation enables us to guarantee equal treatment for men and women, with particular attention focused on the issue of social protection, especially protection for self-employed women. This new legislative framework will allow us to ensure the same degree of protection in both cases when women are self-employed and when they are only spouses and partners of self-employed workers.
As a result of this amendment to the directive, Member States will provide standard social security entitlements, including 14 weeks' paid maternity leave for self-employed women and for the spouses or life partners of self-employed workers.
The amendment to the directive is a sufficiently current and positive decision which will give self-employed women and the spouses or life partners of self-employed workers the opportunity to enjoy the same social security entitlements as employees do. The spouses and partners are not employees. However, it must be taken into consideration that they usually assist the self-employed worker - a practice which is widespread in my country in the agricultural sector, in small firms and in the liberal professions.
This update to the legislation will allow Member States to decide and give self-employed women and spouses assisting self-employed workers the opportunity to join a social security scheme on a voluntary or mandatory basis. This should guarantee equally well social protection and rights for women when they are employed in a family agricultural business. Along with dealing with market risks, production and the financial crisis, they must also provide for the best scheme for their own social and health insurance.
This is the only way to improve in real terms the situation of both self-employed women and their spouses and of female life partners, mainly with regard to their social and economic protection, independent of that of their spouse and partner.
I believe that this comprehensive legislative text marks a small step which is, all the same, exceptionally important in terms of equal treatment for men and women. This is the path towards achieving the strategic aim of equality of rights for men and women and towards the programme which we recently updated - Beijing +15 Platform for Action.
By making this small, but vital step, I believe that we will continue progressing towards better reproductive health programmes, a general market for European health care and insurance services and towards maternity protection and a good quality of life, regardless of geographical, social, cultural and ethnic differences. Moving in this direction provides us with the freedom to prioritise and with a helpful way of combining a career with family life, thereby establishing the sound, harmonious basis for sharing equality and responsibility between the sexes.
Madam President, I too should, naturally, like to congratulate Mrs Lulling, as well as all those members of the Council and the Commission who have worked on this directive.
Nonetheless, I should like to make the same point as Mrs Lulling. I believe that it is a matter of concern that some Member States place so many obstacles in the way of the standardisation of non-discrimination and equal treatment at European level. This is not the only occasion when we have witnessed this: we are also witnessing it in the case of the directive on multiple discrimination and equality of treatment in other domains, and I believe it is something which should give us pause for thought.
We cannot appeal to subsidiarity when we have such an important and basic issue, that of the clear, fundamental rights of everyone living in the European Union. I believe that this can never be an excuse for allowing any person to suffer from discrimination inside the European Union.
I believe that the directive that is about to be adopted - and I hope it will be - will now resolve part of this problem. I think that that is a good thing, that it is important. It guarantees greater equality of treatment for those individuals who are currently seeking opportunities for self-employment and, logically, for their dependents too: the wives or husbands of these self-employed persons.
Nonetheless, there is another important issue, and this is something I think we need to stress. Some have called increasing maternity leave to 14 weeks progress, and indeed it is. However, let us not forget that there is another directive on the table which also highlights the need to extend this leave - and I insist that it is leave and not absence due to sickness - on the grounds of equality.
This also means necessarily that there cannot be discrimination, not just between Member States, but also between the types of activity that those who wish to apply for this leave wish to carry out. Consequently, this need to ensure equal rights, as much between Member States as in relation to the type of activity and the type of social security coverage we have today, is - and I insist on this - a priority which goes beyond the directive which we about to adopt today.
on behalf of the ECR Group. - Madam President, firstly, I would like to congratulate Ms Lulling on this report: she made a valiant effort.
When I first heard of this report, I wondered how it would work logistically. The aim of the report is admirable and supports the principle of equal treatment for self-employed women and men workers and their spouses.
But then I thought how this report would be greeted by, for example, a self-employed sole trader, such as a plumber or an electrician. For argument's sake, let us say his wife would be helping him in the evenings with the paperwork and answering the phone from home. How does the report fit in here?
Would he be expected to pay social contributions to cover his spouse, thus enabling her to qualify for maternity leave if needed? Could this sole trader, who in today's economic climate is struggling, afford to pay this indirect tax, and indeed would he and his wife want this extra burden? If they didn't see it as a benefit, would they just not pay the contributions - after all, no one really knows she is helping her husband - and is this not what married people do, help each other?
Then I took this scenario a step further: a few years down the line, they get divorced, as happens often enough, what happens then? This poor guy will be skinned in the courts by his wife for not paying the contributions. Interesting times, and an interesting side-effect to our report.
The number of self-employed workers in the United Kingdom has risen to 1.7 million. One reason for this rise is that employment opportunities are fewer these days, so people look towards starting their own work. Should the state not, in these circumstances, support their effort?
I have studied Ms Lulling's amendments and feel that she has made a valiant effort to improve what was originally a heavy-handed report on self-employment. However, I am still concerned about legislation in matters of employment being made in Brussels. I believe that this work is best left to national governments, who are best geared to evaluate the needs of their citizens - as, indeed, the report says.
I support Ms Lulling's recommendations that the national systems should recognise the importance of protecting self-employed workers, and we should stand against all forms of discrimination, but I am still not convinced that this House is best placed to work on employment matters.
Madam President, I would like to thank the Council and the Commission. I would also like to give my sincere thanks to Mrs Lulling, as it is thanks to her great commitment and excellent work on this matter we have now reached the second reading. We have an agreement on the right of those in self-employment and their life partners to equal treatment and the Confederal Group of the European United Left - Nordic Green Left supports the proposal.
The workforce that we are talking about is mostly made up of women and they have previously been invisible. This necessary revision of the earlier directive removes the discrimination that had previously put the self-employed and their life partners at a disadvantage.
Women in self-employment and the partners of the self-employed clearly must be covered by the Member States' social insurance systems. Another important point in the directive that has been negotiated is that, in the event of a future directive on longer parental leave for employees, the Commission must inform Parliament and the Council in order to enable us to provide those in self-employment with equal rights to employees if appropriate.
I would also like to add that, in view of the EU 2020 strategy and the efforts to increase growth within the EU, discrimination against female entrepreneurs must cease. They must also be entitled to parental leave and the ability to combine working life and family life - something that we discuss so often.
Mr President, ladies and gentlemen, if any difference still exists between men and women in the employment market, we are only too well aware that this difference is even more marked among the self-employed. In fact, women are too often forced to sacrifice their own career ambitions for the sake of taking on a role and a workload arising out of the absurd presumption of dedication to their families.
To resolve this problem, I believe we must implement measures - such as those contained in the directive we are discussing - whilst keeping our eyes firmly fixed on the family as our guiding star, as this is the only way that these measures will be meaningful and have a hope of success!
Freeing women from the agonising dilemma of choosing between the role of mother, wife, entrepreneur, means lightening the family workload and going straight to the heart of the matter, through specific positive measures to support the family. Unless it puts the family at the centre, any package of measures will be a ragbag of strategies that will ultimately prove fruitless.
(DE) Madam President, Commissioner, ladies and gentlemen, after 24 years, it is time to update and adapt the directive on the principle of equal treatment between men and women engaged in an activity in a self-employed capacity.
Two years after the Commission presented its proposal, the Spanish Presidency has now negotiated a workable and acceptable compromise with our rapporteur, Mrs Lulling. Naturally, it is not everything we could have wished. More regulation and more insurance obligations were a matter of debate. We had to resolve the matter of how strict the constraints should be or can be as regards the necessary social protection for women in self-employment and, in particular, assisting spouses, most of whom are women. If women are assisting in small and medium-sized enterprises, then they must at least have their own protection. This must also come from the enterprises themselves, however.
As we know, self-employment represents an opportunity, but also a risk - particularly as regards the level of income, which often fluctuates. However, it is not only by private means that the risk of basic social protection can be covered. Each person in society should take responsibility for their own protection - to the best of their ability - in order not to become a burden on society and to be covered for all the situations that arise in life. I am pleased that the proposal covers all those in self-employment and is not limited in scope to those engaged in farming. The Member States can decide which path to take - whether they want to make this cover mandatory or voluntary. That is subsidiarity.
The 14 weeks' maternity leave for self-employed women is a good decision; it will place these women on an equal footing with those in employment, and provides sufficient time for the healthy recovery of mother and child. This new directive is a major step towards equality and represents an important reduction in risk for men and women who take on the challenge of self-employment. I would like to thank everyone who contributed to it.
(DA) Madam President, Commissioner, ladies and gentlemen, this directive on the equal treatment of men and women engaged in an activity in a self-employed capacity is of crucial importance, as it secures social conditions comparable to those of employed women for millions of European women who are self-employed, entrepreneurs or who assist their spouses.
The most important and key element of the directive is the right to a minimum of 14 weeks' maternity leave. The need to secure better conditions for self-employed women becomes apparent when we look at how few women, relatively speaking, currently become self-employed. In the EU, only 8% of the female workforce is self-employed, whereas the figure is 16% for men. We must motivate more women to become self-employed and, in this respect, the directive marks a step in the right direction. Many women would like to become self-employed but lack the courage on account of the uncertain social conditions. In my opinion, this directive should be viewed in the light of the important work on a general maternity directive being carried out by the Committee on Women's Rights and Gender Equality. Securing the right for all European women to take maternity leave without this diminishing their position in the labour market is a cornerstone of equality in Europe.
If we in the EU are to achieve our goal of ensuring the welfare of our citizens, we need to give the women of the EU a proper opportunity to take maternity leave. If we in the EU are to achieve our goal of ensuring the welfare of our citizens we also need to increase the birth rate. I hope that this directive will merely be the first of two steps to achieving this. We are now ensuring that all European women have the right to maternity leave. The next step must be to provide paternity leave, too, so that we can ensure genuine equality.
(FI) Madam President, first of all, I want to thank the rapporteur for what is an excellent compromise. Recently, we in Europe have been speaking about competitiveness, especially within the framework of Europe 2020, and how we could establish this sort of competitiveness, in particular, by increasing the number of small and mediumsized enterprises.
If we want to encourage entrepreneurship, these issues now being considered regarding the application of the principle of equal treatment between men and women engaged in an activity in a self-employed capacity are of key importance and are a part of this debate. We need to establish a genuine alternative with regard to entrepreneurship for people, both men and women. Furthermore, there should be support for academic entrepreneurship, making it a component of study programmes. In this respect, we are a long way behind the United States of America, among others.
When we speak of equality, we have to remember that one of the indicators that describe the situation with regard to equality is specifically the matter of entrepreneurship and the opportunities to be an entrepreneur, regardless of gender. If we compare the figures in Europe, we find that most entrepreneurs are still actually men. If we consider the matter of growth entrepreneurship and how we could support it, it grieves me to say that at the moment, the statistics show that the desire for growth among female entrepreneurs lags far behind that for men.
Of course, there are many reasons for these figures, but the fact remains that at present, the social security systems for entrepreneurs, for example, are so unsatisfactory that they pose challenges specifically for female entrepreneurs, as we have heard in this discussion. Moreover, if we are to bring together issues of maternity, parenthood and entrepreneurship, it is going to take special action, because the work of a selfemployed person is often erratic in nature, the working day is long and one's livelihood is uncertain. This legislative text is an excellent step forward towards a more motivating and equal approach to entrepreneurship.
(PT) Madam President, it is important that this process is drawing to a close, despite its limitations. It is time to ensure that all women who work - including the millions of self-employed women, and the spouses and de facto partners of self-employed workers - have the same rights, notably in terms of maternity leave.
Although this directive is along the right lines, it does not go all the way in fighting discrimination and guaranteeing equal treatment. It is a positive step, which we support. However, we do not want to stop at 14 weeks of maternity leave, and we intend for the new directive on maternity and paternity leave to also apply to these situations in the future.
This, of course, will be an ongoing struggle, although we welcome the progress that has been made so far and congratulate the rapporteur on her dedication throughout the process as a whole.
(FR) Madam President, ladies and gentlemen, today, the European Parliament is sending out a strong message to women who assist their spouses in their self-employed work. From now on, their social rights will be considerably enhanced, and I would like to congratulate our rapporteur, Mrs Lulling, on the work she has done.
Europe must protect. Under the new definition of 'assisting spouse', spouses and partners will be eligible for social protection in the event of sickness or retirement. Bakers' spouses will now be able to benefit from social rights.
It is regrettable, however, that the Council did not agree to compulsory membership, but simply adopted the system of voluntary membership.
Maternity leave is also provided for all women. The new text provides for a minimum period of maternity leave for self-employed women and wives of self-employed workers throughout the European Union. The duration of this leave is currently set at 14 weeks. I am the shadow rapporteur for the Group of the European People's Party (Christian Democrats) for the directive on the health and safety at work of pregnant workers. I sincerely hope that, with the adoption of this text, the duration of maternity leave will be increased; and why not subsequently increase it for self-employed women?
To conclude, Europe has proposed some creative and pragmatic solutions to help couples to reconcile professional and family life. It is now time to switch to taking action and to implement the proposals as quickly as possible. Europe's campaign to protect women is making headway with this text. However, we MEPs must continue to eliminate the inequalities between men and women.
(PT) Madam President, this directive needs to be reviewed urgently. This report is important because it is going to resolve the unjust and discriminatory situation of self-employed workers and, at the same time, promote entrepreneurship amongst women.
From now on, self-employed women and the spouses and de facto partners of self-employed workers have the right to maternity pay, identical in duration and remuneration to that of salaried workers. There is, however, a prerequisite to contribute to social security. It is right and only fair that this should be the case, as salaried workers also make social security contributions.
It is also considered fundamentally fair that the right to maternity leave should not be reduced for the agricultural sector and that it should be extended to all self-employed workers who I recall represented 10.5% of all workers in the European Union in 2007. This, I would say, is why it should apply to all self-employed workers, irrespective of their field of activity; be it in the craft industry, in commerce, in the liberal professions or in small and medium-sized enterprises.
We have to promote equality, so I hope that the European Parliament will adopt the proposals that have already been adopted by the Committee on Women's Rights and Gender Equality.
(PL) Adoption of the current measures is very important from the economic and social point of view, but also because of the values represented by protection of the family and equal opportunities.
The current crisis and the rise in unemployment it has caused are affecting weaker groups in particular. One of these groups are women. Therefore, legal measures which provide for an equal position for the self-employed will make it easier for women to start up in business on their own. This is important, therefore, in view of the need to speed up economic development in Europe and reduce unemployment, but it is also important because increasing numbers of women are deciding to start up on their own. It is they who make the decisions, they who are in charge of their own firms, they who decide what to do and how to spend the money and they should not suffer discrimination.
Small businesses are, therefore, a place where women can fulfil their ambitions - women who want to be professionally active but who do not want to give up their family life. Indeed, these measures will also allow Member States which are thinking seriously about family policy to take the opportunity to improve their own legislation. I would also like to draw attention to a certain group which requires further protection and needs us to give consideration to its situation. I am talking about women who work in the home. Working in the home is not treated as work, although in fact, this involves the performance of around 200 tasks every day. Women working in the home are often not protected by retirement pension or health care arrangements and are not entitled to any holidays. In relation to this, I think regulations should be brought into force which will make it easier for these women to benefit from all forms of social protection.
(ES) Madam President, I just wanted to reiterate my thanks both to Mrs Lulling and the Spanish Presidency. To Mrs Lulling for her persistence, tenacity and hard work in getting to the point we are at today, and to the Spanish Presidency for allowing different and opposing points of view to be expressed within the Council, which has allowed us to have this agreement on the table today.
In this debate, we are confronted with the amendment to Directive 86/613/EEC, which has clearly indicated that it does not comply with the objectives set for it. I think that it is essential to highlight the crucial importance of this agreement at a time of crisis and uncertainty in Europe, a time which has not hindered progress regarding the social protection of female, self-employed workers in the Union.
I should like to remind you that in 2007, more than 10% of workers in the European Union were self-employed. The agreement we have reached may not be the best solution, but it does provide the opportunity for further progress to be made in the future.
The main objective of this directive is for social protection to be extended to the partners of all self-employed workers, including unmarried couples, and for all self-employed workers or self-employed couples to be covered by social security, which is not offered today by all Member States.
At this time, we are actively engaged in the design of the EU 2020 strategy where we shall define the future of the European model. This future cannot neglect the principle of equality of treatment, and it is therefore essential to move forward with the type of measure that guarantees this principle. My hope is that the step we take today, with the adoption of this proposal, is the first of many future ones.
(PL) I am delighted at the near unanimous adoption of Mrs Lulling's report by the Committee on Women's Rights and Gender Equality. The report concerns the introduction of amendments to the directive on the application of the principle of equal treatment between women and men engaged in activity in a self-employed capacity.
It is very important that a compromise has been reached and an improvement made to the situation of self-employed people, who make up about 10% of all people in the labour market. Among the amendments introduced, the most important is the possibility for self-employed people and their spouses or life partners to receive social benefits, including, most importantly, the possibility to pay contributions towards their own retirement pension, and also to have paid maternity leave analogous to that which is given to women who work for an employer. These entitlements are to be provided for by legislation at EU level.
They are measures which will not only help to improve the situation of women, but will also reduce the significant inequalities that exist between the self-employed and people who work for an employer. Millions of people who work in family businesses will at last gain the ability to benefit from voluntary social protection based on affiliation to a system of social insurance, without which they have been in a worse situation. This is an important step forward, all the more so because the compromise reached this year had, for many years, been impossible to achieve.
I encourage all fellow Members to endorse this report. I would like, at this point, to thank Mrs Lulling very sincerely, because thanks to this report, many self-employed women will find life easier.
(FR) Madam President, Commissioner, ladies and gentlemen, with this excellent report by Mrs Lulling, the European Parliament is trying to reduce still further the differences in treatment between men and women in the workplace, and I welcome this move. It is another step on what is still a very long road.
Indeed, I believe it is vital to stress the importance of social protection for the assisting spouses or recognised life partners of self-employed workers. Let us not forget that, in many European countries, assisting spouses still do not have a status in their own right, that their work is not recognised, and that they are not covered by social security for self-employed workers. We are in the year 2010, and women in some Member States are still suffering a lack of recognition of their rights and are entirely dependent on their spouse's insurance.
In these times of economic crisis, we cannot allow these assisting spouses to depend on a system that could plunge them into poverty, from one day to the next, in the event of divorce or separation, for example. That is why we cannot agree to the possibility of Member States maintaining national provisions limiting access to specific social protection schemes or to a certain level of funding. Assisting spouses must be covered as regards pensions, family allowance, health care, incapacity benefit and maternity benefits.
Lastly, at this stage in the negotiations, it is the Member States that will decide whether this social protection should be implemented on a mandatory or voluntary basis. That is why I strongly urge all the Member States to do their utmost to ensure that this protection is mandatory. We must all combat job insecurity and the failure to recognise rights, especially in times of economic crisis.
(CS) I, too, would like to thank the rapporteur, Astrid Lulling, for the work she has done. I also share her view - as do other Members - that the greater maternity protection for self-employed women and the improvements for spouses of self-employed people should not be limited by this directive just to people working in agriculture, but must, of course, also apply to other areas, including the liberal professions. Assisting spouses do not have their own legal statute everywhere, so their work is not always recognised and they do not have independent social security arrangements. It is absolutely necessary to recognise their professional status and to define their rights. I am pleased that the Council has recognised Parliament's opinion from the first reading that maternity payments should make it possible to take a break of at least three months, the minimum necessary for a normal course of pregnancy and for the physical recuperation of the mother after a normal birth, although for the healthy development of the child, it is optimal to have at least two years of individual care at home. I am sorry that the Council does not regard these three months as the absolute minimum standard that the Member States' social systems should provide automatically, and that only additional payments could be provided on a voluntary basis.
(EL) Madam President, I, too, would like to endorse and welcome the present compromise, because it raises the question of democratic deficits which women in particular have had to face for years, when they help their self-employed husbands in trade, in handicrafts, in small and medium-sized enterprises and in the liberal professions, without any recognition over the years for their work.
Self-employed persons and their partners, the majority of whom are women, have rights. They are not invisible workers; they have rights to social security, to health care, to a pension, to maternity leave, to parental leave and to paternity leave. Women have sacrificed themselves for years for their husbands, for their professional development, for their children and their family, by providing cheap, unpaid labour. Often, after divorce or the death of their husband, they are left with no insurance, with no benefits or compensation.
The present compromise addresses some of the existing inequalities. However, the need is indisputably looming for further support for women, to promote the equality of female entrepreneurship, especially at a time of economic crisis and when the European Union is defining its policy for tomorrow, for the European Union in 2020.
(DE) Madam President, thank you very much for allowing me to speak on this subject. Around 30% of all those in self-employment in the EU are women. They are particularly highly represented in small and medium-sized enterprises, especially in the service sector, and, in this capacity, make a significant economic contribution to our society.
These women should be given the same opportunities as their male colleagues without having to resort to quotas and the like. Self-employed women often have to grapple with the problem that becoming a mother could endanger their livelihood. In view of the increasingly ageing population, it is now more important than ever to ensure effective maternity provision and to give priority to families.
Family firms where the women assist in the business also play an important part - whether in the professions, in the trades, in retail or particularly in farming. In all these areas, it is necessary to ensure appropriate social and legal protection.
Nonetheless, the Member States should always retain competence in respect of social legislation and this should never be transferred to the EU. It is a matter of using compromises and options to take into account divergent social policy traditions, such as whether to make insurance for assisting spouses mandatory or voluntary.
(DE) Madam President, ladies and gentlemen, I should like to join in congratulating Mrs Lulling. I welcome the fact that this report takes a further step towards realising the principle of equal treatment of men and women, including in the area of self-employment. One important cornerstone - and quite rightly so - is that it covers not just spouses, but also life partners. At long last, assisting partners can enjoy an equal level of social protection, and this also applies to maternity provision.
(DE) Madam President, I, too, should very much like to congratulate Mrs Lulling. It gives women in particular completely new opportunities in the area of self-employment in small and medium-sized enterprises. In a time of crisis such as this, we should bear in mind that self-employment is fit for the future, that new jobs can be created here, and that it also allows us to develop completely new sectors. We have developed Girls' Day, for example, to encourage young women to take up technical occupations, because it is in these technical occupations that brand new opportunities are arising and in our present society, people are not really aware of the full spectrum of occupations available to women. Finally, it is also women who, time and again, ensure stability in the area of finances. I believe that in times of crisis, it is particularly important to ensure that the equity and venture capital in enterprises can be exploited equally by women.
Member of the Commission. - Madam President, today we have made progress in the fight against poverty and for the promotion of female self-employment. This is not the end of the process, but it is a huge step forward. Subject to the Council's endorsement, for the first time ever, self-employed women will have the right to maternity leave. The Member States will also have a clear obligation to grant social protection to assisting spouses, on request.
I want to thank the Committee on Women's Rights and Gender Equality, and Parliament as a whole, for all the work that has been done to achieve this success.
Lastly, I want to say a word on Ms Lulling who, for many years, has fought personally for this issue. That fight has now been won, and I am deeply grateful for her commitment, which has led to this remarkable achievement.
Madam President, I would first like to thank Mr Oettinger for representing his colleague, Mrs Reding, in such excellent English.
(FR) Ladies and gentlemen, I am satisfied. I am grateful to all the Members who took the floor because they support the position held by the overwhelming majority of the Committee on Women's Rights and Gender Equality, which will enable this text to be adopted tomorrow.
I should like to reassure Mr Romeva i Rueda. This text is not perfect. It still falls short of my requirements. We have not yet won the war, but we have won an important battle. This is a step in the right direction.
I should also like to say to Mr Romeva i Rueda and Mrs Figueiredo that they should not worry about maternity protection; what they want is provided for in Recital 17a. Read it; I do not have the time to read it out. There is just one amendment. Were we to vote for it, it would not be possible to adopt the directive under the Spanish Presidency, and we would risk losing months, if not years, and all for nothing, because - I should like to reassure the authors - what they are proposing in their amendment is proposed, in different terms, in Amendment 4, which was adopted at first reading and taken up in its entirety by the Council. I therefore believe that these Members could, in good conscience, vote for the other amendments.
The debate is closed.
The vote will take place on Tuesday, 18 May 2010.
Written statements (Rule 149)
The directive on equal treatment for self-employed men and women has the aim of unifying the applicable European legislation and replacing a number of directives which address this policy on a piecemeal basis. Social conditions for self-employed people and employed people vary widely in the Member States, and social security provision in the event of long-term or permanent exclusion from work is practically non-existent in some cases. Self-employed people often do not have sickness insurance. They work when they are sick, because it is financially more advantageous. Women return to work after giving birth, and do not take maternity leave. Assisting spouses do not have their own social security arrangements. Self-employed people are essential to the functioning of the economy and they have an irreplaceable role in society. These people provide for themselves and their families financially, pay taxes into state coffers and pay social and health insurance. The state does not have to contribute to their maintenance. Their role is particularly irreplaceable in regions where, for various reasons, there is a shortage of jobs with so-called 'large' employers, and also in agriculture. It is therefore necessary to unify minimum standards that will help ensure an equal status for self-employed people as compared with employed people, and equality between self-employed men and women. The aim should be greater protection during maternity, recognition of leave for the purposes of caring for family members and recognition of the contribution of an assisting spouse.
in writing. - The proposal we are debating this week is not a technical one. It's a matter of justice and common sense - in two ways. It's not only morally, but also economically clear that we need to grant the social protection and the maternity benefits to pregnant self-employed women and self-employed men's pregnant spouses or life partners. We cannot discriminate against those women or the partners of those men who chose to dedicate themselves to this type of work, especially when we all agree that we do need to encourage more women to enter the world of business. While we are trying to find our way out of the crisis, we encourage creation of work, including that of independent workers. This is also why we need to make sure that there is an incentive for women to start such work opportunities. Secondly, we cannot discriminate against the new-born children in these families. It is unacceptable when a child has the right to have her mother or father around (without jeopardising the living of the family) for the first weeks of his or her life, because the parent is classically employed, while the other child hasn't got this right, because the parent is self-employed.